Citation Nr: 0424550	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  01-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability, 
diagnosed as degenerative disc disease and arthritis, to 
include as secondary to the service-connected left knee 
disability.


REPRESENTATION

Veteran is represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1952 to June 
1954.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO denied the veteran's petition to reopen 
a claim of service connection for a low back disability to 
include as secondary to the service-connected left knee 
disability.  In September 2001, the veteran and his spouse 
testified during a hearing before a Decision Review Officer 
(DRO) at the RO and a transcript of that hearing is 
associated with the claims file.    

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of a previous RO decision, the Board 
must initially address the question of whether new and 
material evidence has been presented to reopen a veteran's 
claim. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001). 

Accordingly on appellate review in January 2003, the Board 
reopened the claim and determined that additional development 
was needed in the form of a VA examination and medical 
opinion.  After the evidentiary development was completed, 
the Board remanded the claim in July 2003 to cure a 
procedural defect. 


FINDING OF FACT

A low back disability, diagnosed as degenerative disc disease 
and arthritis, did not have onset during service, it is 
unrelated to any injury or disease therein, arthritis did not 
become manifest to a degree of a 10 percent or more within 
one year of separation from service, and the disability is 
not etiologically related to or aggravated by the 
service-connected left knee disability.   



CONCLUSION OF LAW

A low back disability, diagnosed as degenerative disc disease 
and arthritis, was not incurred in service, arthritis may not 
be presumed to be related to service on the basis of a 
chronic disease, and the disability is not secondary to the 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the veteran pre-RO-adjudication 
notice under 38 U.S.C.A. § 5103 in a letter dated in May 2001 
before the unfavorable decision that same month was made on 
the issue of new and material.  Since then the issue has been 
resolved in the veteran's favor.  

After the Board reopened the claim and before further 
appellate review, the Board identified a procedural defect 
regarding the VCAA and remanded the claim for VCAA 
compliance.  In a January 2004 letter and in the April 2004 
supplemental statement of the case, the RO addressed the 
VCAA.  In the notices, the veteran was informed of the type 
of evidence needed to substantiate the claim, namely, 
evidence of an injury or other event in service that resulted 
in an injury, evidence of a current disability, and evidence 
of a relationship between the current disability and the 
injury or event in service that resulted in injury.  He was 
informed that VA would obtain records in the custody of a 
Federal agency, including service medical records, VA records 
and records of the Social Security Administration and that VA 
would obtain private medical records on his behalf if he 
authorized it.  He was also informed to submit any medical 
records he had.  He was given 60 and then 30 days to respond. 

For these reasons, the Board finds that the out-of-sequence 
VCAA notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); and Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice). 

As to the 60 and 30 day periods to respond, under 38 U.S.C.A. 
§ 5103(b)(3) (West 2002 & Supp. 2004), the Secretary of VA 
may make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory 
one-year period. 

Also, as to the requirement in 38 C.F.R. § 3.159(b)(1) that 
the veteran should submit "any evidence in the claimant's 
possession that pertains to the claim", the RO notified the 
veteran to submit any medical records he had, which are words 
of similar effect.  Any defect with respect to the sequence 
of the VCAA notice did not prejudiced the veteran's claim 
because the veteran had adequate notice of need to submit 
evidence and the opportunity to submit such evidence and to 
address the evidence at the hearing in January 2004.  

Duty to Assist

VA has obtained VA records, afforded the veteran a hearing, 
and arranged for the veteran to be examined by VA and the 
veteran has submitted private medical records.  As the 
veteran has not identified additional evidence and as there 
is otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  38 U.S.C.A. § 5103A.  

Factual Background

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of a low back abnormality.  The service 
medical records do show that in October 1952 the veteran 
jumped out of a truck and his left knee gave way, resulting 
in ligament damage. 

After service, in a December 1962 statement, J. E. C, M.D., 
reported that there was full range of motion of the left knee 
without crepitus or locking or leg length discrepancy. 

In statements in November 1988 and February 1990, E. J. T., 
M.D., stated that the veteran had been treated for ongoing 
left knee problems.  The pertinent findings were limited 
range of motion, quadriceps atrophy, ligamentous laxity, 
pain, and arthritis. 

In statements in February 1990 and February 1994, J. W. K., 
M.D., reported that the veteran had residuals of left 
anterior cruciate and medial instability and arthritic 
changes. 

VA records document the veteran's complaints of left knee and 
back pain in April 2001. 

A MRI in May 2001 revealed a tear of the left anterior 
cruciate ligament and degenerative changes.  

Records of a private physician, dated in August 2001, 
disclose that the veteran reported lower back pain radiating 
into the left leg after cutting grass with a riding mower.  A 
MRI revealed degenerative disc disease and arthritis.  

At a hearing in September 2001, the veteran testified that in 
December 1952 he injured his left knee and his back after 
jumping over the tailgate of a truck to the ground.  The 
veteran further testified that several physicians told him 
that his knee and back conditions were related to his in-
service injuries and he started to receive treatment for his 
back in 1970.  The veteran's spouse testified that the 
veteran had complained of knee and back problems ever since 
his discharge from service.   

In its January 2002 rating decision, the RO granted service 
connection for residuals of a left knee injury and arthritis 
and assigned a separate 10 percent rating for each, effective 
from March 2001.  

A private medical record, dated in March 2002, documented the 
veteran's complaints of severe pain in both knees. 

On VA examination in March 2003, the veteran reported that he 
injured his left knee and back in service jumping from a 
truck.  He indicated that he first obtained treatment for his 
back in 1972 after suffering a low back injury at work, he 
then reinjured his back in 1975, when he fell from chair, and 
in 1989 he fell on ice and again injured his low back.  He 
stated that he was making a claim for only a low back 
disability.  The diagnosis was severe cervical, thoracic, and 
lumbosacral degenerative disc disease associated with 
osteophytosis.  The examiner expressed the opinion that it 
was less likely as not that the diagnosed condition was 
related to the veteran's service because he could not find 
any reference to a lower back problem in service and the fact 
that the veteran did not receive treatment for a back problem 
until 1972 made it difficult to ascertain a nexus between the 
veteran's alleged injury and the present findings.  

Legal Criteria 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110.   Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  

Service connection for arthritis may be established if the 
disease is manifested to a degree of 10 percent or more 
within one year following separation from service.  
38 U.S.C.A. § 1112(a)(1), 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Analysis

With respect to the veteran's claim of service connection for 
a low back disability on a direct basis, the service medical 
records contain no evidence of a low back injury.  While the 
veteran has given a history of a back injury during service 
and of back problems, requiring medical care since the early 
1970s, a low back disability was first documented in 2001, 
more than 40 years after service.  Even though the Board 
finds the veteran's testimony credible about his back injury 
during service, there is no medical evidence of a causal 
relationship between the current disability and any inservice 
injury.  Rather the one physician, who addressed the etiology 
of the veteran's low back disability, expressed the opinion 
that there was no nexus between the veteran's current low 
back disability and the claimed injury in service.  As the 
Board is bound to consider only independent medical evidence 
to support its findings, and as this evidence in 
uncontroverted, the Board concludes that the current low back 
disability first shown many years after service did not have 
onset in service and is unrelated to an injury or event in 
service.  

Moreover, as arthritis was not shown to be present during the 
one period following separation from service, service 
connection on a presumptive basis is not warranted. 

As to the claim of secondary service connection, there is no 
medical evidence of a causal relationship between the low 
back disability and the service-connected left knee 
disability and no medical evidence that the low back 
disability was aggravated by the service-connected left knee 
disability.  Again as the Board can consider only independent 
medical evidence to support its findings, and as there is no 
medical evidence to support a finding of secondary service 
connection, the Board concludes that the current low back 
disability is not secondary to the service-connected left 
knee disability. 

The Board has considered the veteran's testimony, however, as 
a layperson the veteran is not competent to provide an 
opinion linking his current disability to service or to 
another existing disability.  Similarly, the veteran's 
statements as to what private physicians have told him about 
his back do not constitute competent or probative evidence to 
support the claim.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b). 




ORDER

Service connection for a low back disability, diagnosed as 
degenerative disc disease and arthritis, to include as 
secondary to the service-connected left knee disability is 
denied.



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



